                   Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 1 of 9


MANDATE
     19Ȭ70Ȭcrȱ
                                                                                                             ȱ



     UnitedȱStatesȱv.ȱDanielȱCarpenterȱ
     ȱ
                                       UNITEDȱSTATESȱCOURTȱOFȱAPPEALSȱ
                                           FORȱTHEȱSECONDȱCIRCUITȱ
     ȱ
                                                       SUMMARYȱORDERȱ
     ȱ         ȱ         ȱ         ȱ         ȱ         ȱ   ȱ    ȱ   ȱ                        ȱ
     RULINGSȱBYȱSUMMARYȱORDERȱDOȱNOTȱHAVEȱPRECEDENTIALȱEFFECT.ȱȱCITATIONȱTOȱAȱSUMMARYȱ
     ORDERȱFILEDȱONȱORȱAFTERȱJANUARYȱ1,ȱ2007,ȱISȱPERMITTEDȱANDȱISȱGOVERNEDȱBYȱFEDERALȱRULEȱ
     OFȱAPPELLATEȱPROCEDUREȱ32.1ȱANDȱTHISȱCOURTȇSȱLOCALȱRULEȱ32.1.1.ȱȱWHENȱCITINGȱAȱ
     SUMMARYȱORDERȱINȱAȱDOCUMENTȱFILEDȱWITHȱTHISȱCOURT,ȱAȱPARTYȱMUSTȱCITEȱEITHERȱTHEȱ
     FEDERALȱAPPENDIXȱORȱANȱELECTRONICȱDATABASEȱ(WITHȱTHEȱNOTATIONȱȈSUMMARYȱORDERȈ).ȱȱAȱ
     PARTYȱCITINGȱAȱSUMMARYȱORDERȱMUSTȱSERVEȱAȱCOPYȱOFȱITȱONȱANYȱPARTYȱNOTȱREPRESENTEDȱ
     BYȱCOUNSEL.ȱ
                                                                        ȱ
                         AtȱaȱstatedȱtermȱofȱtheȱUnitedȱStatesȱCourtȱofȱAppealsȱforȱtheȱSecondȱ
     Circuit,ȱheldȱatȱtheȱThurgoodȱMarshallȱUnitedȱStatesȱCourthouse,ȱ40ȱFoleyȱSquare,ȱinȱ
     theȱCityȱofȱNewȱYork,ȱonȱtheȱ13thȱȱdayȱofȱJanuary,ȱtwoȱthousandȱtwenty. ȱ
                         ȱ
     PRESENT:ȱȱ BARRINGTONȱD.ȱPARKER,ȱ
     ȱ         ȱ         DENNYȱCHIN,ȱ
     ȱ         ȱ         ȱ          ȱ         CircuitȱJudges.ȱ
     ȱ         ȱ         DENISEȱCOTE,ȱ
     ȱ         ȱ         ȱ          ȱ         DistrictȱJudge.*
     ȱ
     ȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬxȱ
     UNITEDȱSTATESȱOFȱAMERICA,ȱ
     ȱ    ȱ    ȱ    ȱ    Appellee,ȱ                               ȱ         ȱ            ȱ   ȱ      ȱ

     ȱ         ȱ         ȱ         ȱ         v.ȱ       ȱ          ȱ         ȱ            ȱ   19Ȭ70Ȭcrȱ   ȱ

     WAYNEȱBURSEY,ȱ
     ȱ         ȱ         ȱ         ȱ         Defendant,ȱ
     ȱ
     DANIELȱCARPENTER,ȱ
     ȱ   ȱ    ȱ    ȱ                         DefendantȬAppellant.ȱ
     ȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬȱȬxȱ

                                             ȱ
     *ȱJudgeȱDeniseȱCote,ȱofȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱSouthernȱDistrictȱofȱNewȱYork,ȱ
     sittingȱbyȱdesignation.ȱ


                                                                            ȱ
MANDATE ISSUED ON 05/18/2020
        Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 2 of 9
                                                                                            ȱ

FORȱAPPELLEE:ȱȱ                           DAVIDȱE.ȱNOVICK,ȱAssistantȱUnitedȱStatesȱ
                                          Attorneyȱ(NeerajȱPatelȱandȱSandraȱS.ȱGlover,ȱ
                                          AssistantȱUnitedȱStatesȱAttorneys,ȱonȱtheȱbrief),ȱ
                                          forȱJohnȱH.ȱDurham,ȱUnitedȱStatesȱAttorneyȱforȱ
                                          theȱDistrictȱofȱConnecticut,ȱNewȱHaven,ȱ
                                          Connecticut.ȱ
ȱ
FORȱDEFENDANTȬAPPELLANTȱȱ                 MICHAELȱA.ȱLEVYȱ(QaisȱGhafary,ȱonȱtheȱ
                                          brief),ȱSidleyȱAustinȱLLP,ȱNewȱYork,ȱNewȱ
                                          York.ȱȱ
ȱ
              AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱCourtȱforȱtheȱDistrictȱofȱ

Connecticutȱ(Chatigny,ȱJ.).ȱ

              UPONȱDUEȱCONSIDERATION,ȱITȱISȱHEREBYȱORDERED,ȱ

ADJUDGED,ȱANDȱDECREEDȱthatȱtheȱjudgmentȱofȱtheȱdistrictȱcourtȱisȱAFFIRMED.ȱ

              DefendantȬappellantȱDanielȱCarpenterȱappealsȱfromȱtheȱDecemberȱ20,ȱ

2018ȱjudgmentȱofȱtheȱdistrictȱcourtȱconvictingȱhim,ȱfollowingȱaȱbenchȱtrial,ȱofȱfiftyȬsevenȱ

countsȱrelatedȱtoȱhisȱparticipationȱinȱaȱstrangerȬoriginatedȱlifeȱinsuranceȱ(ȈSTOLIȈ)ȱ

scheme,ȱinȱwhichȱheȱfraudulentlyȱinducedȱinsuranceȱprovidersȱtoȱissueȱandȱmaintainȱ

lifeȱinsuranceȱpoliciesȱonȱelderlyȱstrangers.ȱȱSpecifically,ȱCarpenterȱwasȱconvictedȱofȱ

wireȱfraud,ȱmailȱfraud,ȱconspiracyȱtoȱcommitȱmailȱandȱwireȱfraud,ȱillegalȱmonetaryȱ

transactions,ȱmoneyȱlaundering,ȱandȱconspiracyȱtoȱcommitȱmoneyȱlaundering.ȱȱTheȱ

districtȱcourtȱsentencedȱCarpenterȱprincipallyȱtoȱthirtyȱmonthsȇȱimprisonment.ȱȱ

Carpenterȱarguesȱthatȱtheȱdistrictȱcourtȱcommittedȱreversibleȱerrorȱbyȱ(1)ȱdenyingȱhisȱ

motionȱtoȱdismissȱtheȱindictmentȱforȱviolationsȱofȱtheȱSpeedyȱTrialȱAct;ȱ(2)ȱdenyingȱhisȱ

motionsȱtoȱsuppressȱevidenceȱseizedȱpursuantȱtoȱwarrants;ȱ(3)ȱerroneouslyȱcalculatingȱ


                                            Ȭȱ2ȱȬȱ
           Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 3 of 9
                                                                                                 ȱ

theȱlossȱamount;ȱ(4)ȱholdingȱthatȱcertainȱofȱtheȱmailȱandȱwireȱfraudȱcountsȱwereȱtimely;ȱ

andȱ(5)ȱerroneouslyȱtreatingȱcertainȱdeathȱbenefitsȱasȱproceedsȱofȱfraud.ȱȱWeȱassumeȱtheȱ

partiesȇȱfamiliarityȱwithȱtheȱunderlyingȱfacts,ȱproceduralȱhistory,ȱandȱissuesȱonȱappeal.ȱȱ

I.ȱ    SpeedyȱTrialȱActȱ

ȱ      ȱ       ȈWeȱreviewȱtheȱdistrictȱcourtȇsȱfindingsȱofȱfactȱasȱtheyȱpertainȱtoȱaȱspeedyȱ

trialȱchallengeȱforȱclearȱerrorȱandȱitsȱlegalȱconclusionsȱdeȱnovo.ȈȱȱUnitedȱStatesȱv.ȱLynch,ȱ

726ȱF.3dȱ346,ȱ351ȱ(2dȱCir.ȱ2013)ȱ(internalȱquotationȱmarksȱomitted).ȱȱTheȱSpeedyȱTrialȱ

Actȱrequiresȱthatȱaȱtrialȱbeginȱwithinȱseventyȱdaysȱofȱindictmentȱorȱinitialȱappearance,ȱ

whicheverȱisȱlater.ȱȱ18ȱU.S.C.ȱ§ȱ3161(c)(1).ȱȱTimeȱmayȱbeȱexcluded,ȱhowever,ȱforȱvariousȱ

reasons,ȱincludingȱtheȱfilingȱofȱpretrialȱmotionsȱandȱcontinuancesȱinȱtheȱinterestȱofȱ

justice.ȱȱSeeȱ18ȱU.S.C.ȱ§ȱ3161(h)(1)(D),ȱ(7)(A).ȱȱȱ

ȱ      ȱ       WithȱrespectȱtoȱexclusionsȱofȱtimeȱforȱinterestȬofȬjusticeȱcontinuances,ȱtheȱ

courtȱmustȱarticulateȱeitherȱorallyȱorȱinȱwritingȱitsȱreasonsȱforȱfindingȱthatȱtheȱendsȱofȱ

justiceȱareȱservedȱbyȱtheȱcontinuance.ȱȱSeeȱ18ȱU.S.C.ȱ§ȱ3161(h)(7)(A).ȱȱWhileȱtheȱrequiredȱ

endsȬofȬjusticeȱfindingsȱmustȱbeȱmadeȱbeforeȱaȱcontinuanceȱisȱgranted,ȱtheȱtimeȱisȱ

properlyȱexcludedȱevenȱwhereȱtheȱdistrictȱcourtȱdoesȱnotȱȈutterȱtheȱmagicȱwordsȱȇendsȬ

ofȬjusticeȇȱatȱtheȱtimeȱofȱorderingȱtheȱcontinuance.ȈȱȱUnitedȱStatesȱv.ȱBreen,ȱ243ȱF.3dȱ591,ȱ

597ȱ(2dȱCir.ȱ2001).ȱȱWhereȱitȱisȱapparentȱfromȱtheȱrecordȱthatȱtheȱdistrictȱcourtȱhasȱ

weighedȱtheȱcompetingȱinterests,ȱȱȈtheȱpurposesȱofȱtheȱstatuteȱareȱsatisfiedȱbyȱaȱ

subsequentȱarticulation.ȈȱȱId.ȱatȱ596;ȱseeȱalsoȱZednerȱv.ȱUnitedȱStates,ȱ547ȱU.S.ȱ489,ȱ506Ȭ07ȱ




                                               Ȭȱ3ȱȬȱ
           Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 4 of 9
                                                                                                 ȱ

(2006)ȱ(statingȱrequiredȱendsȬofȬjusticeȱfindingsȱȈmustȱbeȱmade,ȱifȱonlyȱinȱtheȱjudgeȇsȱ

mind,ȱbeforeȱgrantingȱtheȱcontinuanceȈ).ȱ

ȱ      ȱ       TheȱdistrictȱcourtȱissuedȱaȱwrittenȱdecisionȱonȱMarchȱ22,ȱ2016ȱdenyingȱ

Carpenterȇsȱspeedyȱtrialȱmotion.ȱȱWeȱagreeȱthatȱthereȱwasȱnoȱspeedyȱtrialȱviolationȱ

largelyȱforȱtheȱreasonsȱgivenȱbyȱtheȱdistrictȱcourt.ȱȱWeȱnoteȱthatȱduringȱtheȱrelevantȱ

period,ȱfromȱJanuaryȱ17,ȱ2014,ȱwhenȱCarpenterȱmadeȱhisȱfirstȱappearance,ȱuntilȱtheȱstartȱ

ofȱtrialȱonȱFebruaryȱ16,ȱ2016,ȱCarpenterȱmadeȱseveralȱmotionsȱthatȱresultedȱinȱtheȱ

exclusionȱofȱtime.ȱȱOnȱJanuaryȱ30,ȱ2014,ȱCarpenterȱmovedȱforȱanȱenlargementȱofȱhisȱtimeȱ

toȱfileȱmotionsȱandȱtoȱrescheduleȱhisȱtrialȱfromȱMarchȱ11,ȱ2014ȱtoȱanȱunspecifiedȱtimeȱ

thereafter.ȱȱAfterȱaȱhearingȱonȱtheȱmotion,ȱtheȱdistrictȱcourtȱgrantedȱtheȱmotion,ȱmakingȱ

theȱnecessaryȱendsȬofȬjusticeȱfindingȱandȱadjourningȱtheȱtrialȱtoȱMarchȱ10,ȱ2015.ȱȱOnȱ

Decemberȱ3,ȱ2014,ȱCarpenterȱmovedȱforȱanȱenlargementȱofȱtimeȱforȱtheȱcommencementȱ

ofȱtrialȱfromȱMarchȱ10,ȱ2015ȱtoȱȈsometimeȱafterȱSeptemberȱ10,ȱ2015.ȈȱȱAppȇxȱatȱ408.ȱȱ

Carpenterȱrepresentedȱthatȱtheȱtimeȱwasȱnecessaryȱforȱcounselȱtoȱreviewȱtheȱ

voluminousȱdiscoveryȱandȱprepareȱaȱproperȱdefense.ȱȱTheȱmotionȱwasȱdiscussedȱatȱ

lengthȱatȱaȱhearingȱonȱDecemberȱ4,ȱ2014.ȱȱTheȱcourtȱgrantedȱtheȱmotion,ȱextendingȱtheȱ

trialȱdateȱuntilȱȈtheȱfall,ȱperhapsȱinȱOctober.ȈȱȱAppȇxȱatȱ510.ȱȱWhileȱtheȱdistrictȱcourtȱdidȱ

notȱmakeȱexplicitȱendsȬofȬjusticeȱfindings,ȱclearlyȱtheȱcourtȱandȱcounselȱthoroughlyȱ

discussedȱtheȱrelevantȱfactors,ȱandȱitȱisȱapparentȱthat,ȱinȱgrantingȱtheȱmotion,ȱtheȱdistrictȱ

courtȱweighedȱtheseȱfactorsȱinȱitsȱmind.ȱȱMoreover,ȱinȱitsȱOctoberȱ13,ȱ2015ȱorder,ȱtheȱ

districtȱcourtȱmadeȱexplicitȱitsȱendsȬofȬjusticeȱfindingȱforȱtheȱexclusionȱofȱtimeȱfromȱ

                                             Ȭȱ4ȱȬȱ
            Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 5 of 9
                                                                                              ȱ

Marchȱ10,ȱ2015ȱforward.ȱȱAccordingly,ȱtheȱtimeȱwasȱproperlyȱexcludedȱandȱCarpenterȇsȱ

rightsȱtoȱaȱspeedyȱtrialȱwereȱnotȱviolated.ȱȱȱ

II.ȱ    TheȱSearchȱWarrantsȱ

ȱ       ȱ        Carpenterȱarguesȱthatȱtheȱdistrictȱcourtȱerroneouslyȱdeniedȱhisȱmotionȱtoȱ

suppressȱevidenceȱseizedȱonȱtheȱbasisȱofȱfaciallyȱdefectiveȱsearchȱwarrants.ȱȱWeȱ

disagree.ȱȱOnȱappealȱfromȱaȱdenialȱofȱaȱsuppressionȱmotionȱȈweȱreviewȱaȱdistrictȱcourtȇsȱ

findingsȱofȱfactȱforȱclearȱerror,ȱandȱitsȱresolutionȱofȱquestionsȱofȱlawȱandȱmixedȱ

questionsȱofȱlawȱandȱfactȱdeȱnovo.ȈȱȱUnitedȱStatesȱv.ȱBohannon,ȱ824ȱF.3dȱ242,ȱ247Ȭ48ȱ(2dȱ

Cir.ȱ2016).ȱȱȱ

ȱ       ȱ        Aȱwarrantȱmustȱsatisfyȱthreeȱcriteriaȱtoȱbeȱsufficientlyȱparticularȱunderȱtheȱ

FourthȱAmendment:ȱ(1)ȱitȱmustȱȈidentifyȱtheȱspecificȱoffenseȱforȱwhichȱtheȱpoliceȱhaveȱ

establishedȱprobableȱcauseȈ;ȱ(2)ȱitȱmustȱȈdescribeȱtheȱplaceȱtoȱbeȱsearchedȈ;ȱandȱ(3)ȱitȱ

mustȱȈspecifyȱtheȱitemsȱtoȱbeȱseizedȱbyȱtheirȱrelationȱtoȱtheȱdesignatedȱcrimes.ȈȱȱUnitedȱ

Statesȱv.ȱUlbricht,ȱ858ȱF.3dȱ71,ȱ99ȱ(2dȱCir.ȱ2017).ȱȱȈ[T]heȱallegedȱcrimesȱmustȱappearȱinȱ

eitherȱ(1)ȱtheȱwarrantȱitself,ȱorȱ(2)ȱinȱaȱsupportingȱdocumentȱifȱtheȱwarrantȱusesȱ

appropriateȱwordsȱofȱincorporationȱandȱifȱtheȱsupportingȱdocumentȱaccompaniesȱtheȱ

warrant.ȈȱȱInȱreȱ650ȱFifthȱAve.ȱandȱRelatedȱProps.,ȱ830ȱF.3dȱ66,ȱ100ȱ(2dȱCir.ȱ2016).ȱȱȈAȱ

failureȱtoȱdescribeȱtheȱitemsȱtoȱbeȱseizedȱwithȱasȱmuchȱparticularityȱasȱtheȱcircumstancesȱ

reasonablyȱallowȱoffendsȱtheȱFourthȱAmendment.ȈȱȱUnitedȱStatesȱv.ȱGeorge,ȱ975ȱF.2dȱ72,ȱ

76ȱ(2dȱCir.ȱ1992).ȱȱEvenȱwhereȱaȱwarrantȱisȱfaciallyȱinvalid,ȱtheȱsearchȱcanȱbeȱupheldȱ

underȱtheȱgoodȱfaithȱexceptionȱtoȱtheȱwarrantȱrequirement.ȱȱȈ[T]heȱexclusionȱofȱ

                                              Ȭȱ5ȱȬȱ
           Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 6 of 9
                                                                                                   ȱ

evidenceȱisȱinappropriateȱwhenȱtheȱgovernmentȱactsȱinȱobjectivelyȱreasonableȱrelianceȱ

onȱaȱsearchȱwarrant,ȱevenȱwhenȱtheȱwarrantȱisȱsubsequentlyȱinvalidated.ȈȱȱUnitedȱStatesȱ

v.ȱGanias,ȱ824ȱF.3dȱ199,ȱ221ȱ(2dȱCir.ȱ2016).ȱȱȱȱ

ȱ      ȱ       Asȱaȱthresholdȱmatter,ȱtheȱdistrictȱcourtȱfoundȱthatȱCarpenterȱhadȱaȱ

reasonableȱexpectationȱofȱprivacyȱinȱtheȱareasȱsearchedȱandȱtheȱitemsȱseizedȱunderȱtheȱ

twoȱwarrants.ȱȱSeeȱAppȇxȱatȱ542.ȱȱAssumingȱCarpenterȱdidȱhaveȱstandingȱtoȱchallengeȱ

theȱwarrants,ȱhisȱchallengeȱstillȱfails.ȱȱEvenȱifȱtheȱwarrantsȱwereȱfaciallyȱinvalid,ȱtheȱ

agentsȇȱrelianceȱonȱthemȱwasȱreasonable.ȱȱȈ[A]ȱdefectiveȱwarrantȱissuedȱbasedȱonȱanȱ

affidavitȱprovidingȱdetailedȱfactualȱallegationsȈȱwillȱȈalmostȱinvariablyȱdemonstrateȱ

reasonableȱreliance.ȈȱȱUnitedȱStatesȱv.ȱClark,ȱ638ȱF.3dȱ89,ȱ103ȱ(2dȱCir.ȱ2011);ȱseeȱalsoȱUnitedȱ

Statesȱv.ȱMaxwell,ȱ920ȱF.2dȱ1028,ȱ1034ȱ(D.C.ȱCir.ȱ1990)ȱ(holdingȱthatȱȈ[w]henȱtheȱ

magistrateȱsignedȱtheȱwarrantȱ.ȱ.ȱ.ȱwithȱtheȱaffidavitȱapparentlyȱattachedȱalthoughȱnotȱ

specificallyȱincorporated,ȱtheȱagentȱreasonablyȱcouldȱhaveȱconcludedȱthatȱtheȱscopeȱofȱ

theȱwarrantȱwasȱlimitedȱtoȱmaterialsȱsupportingȱtheȱallegationsȱcontainedȱinȱtheȱ

affidavitȈ)ȱ(citedȱinȱGeorge,ȱ975ȱF.2dȱatȱ76).ȱȱBothȱwarrantsȱwereȱbasedȱonȱdetailedȱ

affidavitsȱthatȱclearlyȱdescribedȱtheȱcrimesȱinȱquestion,ȱtheȱplacesȱtoȱbeȱsearched,ȱandȱ

theȱitemsȱtoȱbeȱseized.ȱȱSeeȱClark,ȱ638ȱF.3dȱatȱ102.ȱȱAccordingly,ȱtheȱevidenceȱseizedȱasȱaȱ




                                              Ȭȱ6ȱȬȱ
            Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 7 of 9
                                                                                                  ȱ

resultȱofȱtheȱwarrantsȱwasȱadmissibleȱunderȱtheȱgoodȱfaithȱexception,ȱandȱweȱconcludeȱ

thatȱtheȱdistrictȱcourtȱdidȱnotȱerrȱwhenȱitȱdeniedȱCarpenterȇsȱmotionȱtoȱsuppress.ȱ

III.ȱ   LossȱCalculationȱ

ȱ       ȱ       CarpenterȱarguesȱthatȱtheȱdistrictȱcourtȱmiscalculatedȱtheȱSentencingȱ

Guidelinesȱrangeȱbecauseȱitȱappliedȱaȱsentencingȱenhancementȱbasedȱonȱanȱerroneousȱ

estimateȱofȱloss.ȱȱSpecifically,ȱCarpenterȱcontendsȱthatȱtheȱGuidelinesȱrangeȱofȱ292ȱtoȱ365ȱ

monthsȱwasȱdrivenȱlargelyȱbyȱaȱ22Ȭlevelȱenhancementȱresultingȱfromȱaȱfaultyȱlossȱ

calculationȱofȱ$53.3ȱmillion,ȱwhenȱtheȱproperȱlossȱcalculationȱwouldȱhaveȱresultedȱinȱaȱ

Guidelinesȱrangeȱofȱ27ȱtoȱ33ȱmonths.ȱȱWeȱareȱnotȱpersuaded.ȱ

ȱ       ȱ       ȈWeȱreviewȱlegalȱinterpretationsȱofȱtheȱSentencingȱGuidelinesȱconstruingȱ

theȱtermȱȇlossȇȱdeȱnovo.ȱȱFactualȱfindingsȱsupportingȱtheȱdistrictȱcourtȇsȱoffenseȱlevelȱ

calculationȱareȱreviewedȱunderȱaȱclearlyȱerroneousȱstandard.ȈȱȱUnitedȱStatesȱv.ȱJacobs,ȱ117ȱ

F.3dȱ82,ȱ95ȱ(2dȱCir.ȱ1997)ȱ(citationȱomitted).ȱȱAȱdistrictȱcourtȇsȱfactualȱfindingsȱasȱtoȱlossȱ

amountȱisȱreviewedȱforȱclearȱerror.ȱȱSeeȱUnitedȱStatesȱv.ȱBinday,ȱ804ȱF.3dȱ558,ȱ595ȱ(2dȱCir.ȱ

2015).ȱȱHere,ȱtheȱdistrictȱcourtȱappliedȱtheȱlossȱamountȱmethodologyȱweȱapprovedȱinȱ

Binday,ȱid.ȱatȱ596.ȱȱAccordingly,ȱweȱfindȱnoȱclearȱerrorȱinȱtheȱapplicationȱofȱtheȱ

sentencingȱenhancementȱderivedȱfromȱtheȱresultingȱlossȱcalculation.ȱȱ

IV.ȱ    StatuteȱofȱLimitationsȱ

ȱ       ȱ       Carpenterȱarguesȱthatȱtheȱdistrictȱcourtȱerredȱwhenȱitȱconvictedȱhimȱofȱ28ȱ

countsȱofȱmailȱandȱwireȱfraudȱthatȱheȱcontendsȱwereȱbarredȱbyȱtheȱstatuteȱofȱlimitations.ȱȱ

Specifically,ȱCarpenterȱarguesȱthatȱtheȱrelevantȱmailingsȱorȱwiresȱinvolvedȱpremiumȱ

                                              Ȭȱ7ȱȬȱ
           Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 8 of 9
                                                                                                   ȱ

paymentsȱonȱpoliciesȱissuedȱoutsideȱtheȱapplicableȱlimitationsȱperiodȱandȱthatȱpremiumȱ

paymentsȱmadeȱwithinȱtheȱlimitationsȱperiodȱdoȱnotȱqualifyȱasȱactsȱinȱfurtheranceȱofȱtheȱ

chargedȱfraud.ȱȱWeȱdisagree.ȱ

ȱ      ȱ       ȈAfterȱaȱbenchȱtrial,ȱweȱwillȱsetȱasideȱaȱdistrictȱcourtȇsȱfindingsȱofȱfactȱonlyȱ

ifȱtheyȱareȱclearlyȱerroneous.ȈȱȱUnitedȱStatesȱv.ȱCoppola,ȱ85ȱF.3dȱ1015,ȱ1019ȱ(2dȱCir.ȱ1996).ȱȱ

Conclusionsȱofȱlawȱandȱmixedȱquestionsȱofȱfactȱandȱlawȱareȱreviewedȱdeȱnovo.ȱȱId.ȱȱTheȱ

relevantȱmailingȱorȱwireȱȈneedȱnotȱbeȱanȱessentialȱelementȱofȱtheȱscheme.ȱȱItȱisȱsufficientȱ

forȱ[it]ȱtoȱbeȱincidentȱtoȱanȱessentialȱpartȱofȱtheȱscheme.ȈȱȱSchmuckȱv.ȱUnitedȱStates,ȱ489ȱ

U.S.ȱ705,ȱ710Ȭ11ȱ(1989)ȱ(internalȱcitationsȱandȱquotationȱmarksȱomitted).ȱȱȈWhereȱtheȱ

fraudsȱareȱnotȱisolatedȱorȱunrelatedȱswindles,ȱpostfraudȱmailingȱofȱinvoices,ȱchecks,ȱorȱ

receiptsȱmayȱfurtherȱtheȱschemeȱ.ȱ.ȱ.ȱbyȱhelpingȱtoȱkeepȱtheȱschemeȱinȱoperationȱbyȱ

preservingȱaȱneededȱbusinessȱrelationshipȱbetweenȱaȱfraudȱvictimȱandȱaȱdefendant.Ȉȱȱ

UnitedȱStatesȱv.ȱSlevin,ȱ106ȱF.3dȱ1086,ȱ1089Ȭ90ȱ(2dȱCir.ȱ1996).ȱ

ȱ      ȱ       Here,ȱthoughȱtheȱfraudȱwasȱinitiatedȱwhenȱaȱSTOLIȱpolicyȱwasȱpurchased,ȱ

theȱschemeȱdidȱnotȱreachȱfruitionȱuntilȱtheȱSTOLIȱpoliciesȱwereȱresoldȱatȱtheȱendȱofȱtheȱ

twoȬyearȱcontestabilityȱperiodȱandȱCarpenterȇsȱcompaniesȱreceivedȱcommissions.ȱȱ

KeepingȱtheȱpoliciesȱinȱforceȱȬȬȱwhichȱrequiredȱmakingȱpremiumȱpaymentsȱȬȬȱwasȱthusȱ

necessaryȱtoȱcompleteȱtheȱfraud.ȱȱAccordingly,ȱweȱconcludeȱthatȱtheȱchallengedȱmailȱ

andȱwireȱfraudȱcountsȱfellȱwithinȱtheȱstatuteȱofȱlimitations.ȱ




                                              Ȭȱ8ȱȬȱ
           Case 3:13-cr-00226-RNC Document 527 Filed 05/18/20 Page 9 of 9
                                                                                                 ȱ

V.ȱ    MoneyȱLaunderingȱandȱIllegalȱMonetaryȱTransactionȱConvictionsȱ

ȱ      ȱ       Carpenterȱarguesȱthatȱhisȱconvictionsȱforȱmoneyȱlaunderingȱandȱillegalȱ

monetaryȱtransactionsȱbasedȱonȱtheȱdeathȱofȱSashȱSpencerȱmustȱbeȱreversedȱbecauseȱtheȱ

deathȱbenefitsȱwereȱnotȱthemselvesȱproceedsȱofȱfraud.ȱȱSpecifically,ȱCarpenterȱarguesȱ

thatȱbecauseȱtheȱinformationȱregardingȱSpencerȇsȱageȱandȱhealthȱwasȱaccurate,ȱproceedsȱ

fromȱtheȱbenefitȱwereȱnotȱfraudulentlyȱobtained.ȱȱWeȱdisagree.ȱȱȱ

ȱ      ȱ       AsȱCarpenterȱdidȱnotȱmakeȱthisȱargumentȱbelow,ȱweȱreviewȱforȱplainȱ

error.ȱȱSeeȱUnitedȱStatesȱv.ȱDelano,ȱ55ȱF.3dȱ720,ȱ726ȱ(2dȱCir.ȱ1995).ȱȱAȱfactfinderȱmayȱinferȱ

thatȱanȱinsurerȱseekingȱtoȱavoidȱissuingȱSTOLIȱpoliciesȱasksȱquestionsȱaboutȱanȱ

applicantȇsȱeconomicȱstatusȱandȱreasonȱforȱpurchasingȱtheȱpolicyȱȈnotȱoutȱofȱidleȱ

curiosity,ȱbutȱbecauseȱtheyȱareȱmaterialȱtoȱtheȱinsurerȇsȱunderwritingȱdecision.ȈȱȱBinday,ȱ

804ȱF.3dȱatȱ576.ȱȱHere,ȱquestionsȱintendedȱtoȱferretȱoutȱSTOLIȱpoliciesȱwereȱnotȱ

answeredȱtruthfully,ȱresultingȱinȱtheȱissuanceȱofȱpoliciesȱthatȱwouldȱnotȱhaveȱotherwiseȱ

issued.ȱȱAccordingly,ȱweȱholdȱthatȱtheȱdistrictȱcourtȱdidȱnotȱplainlyȱerrȱwhenȱitȱ

convictedȱCarpenterȱofȱmoneyȱlaunderingȱandȱillegalȱmonetaryȱtransactions.ȱ

                                          *ȱȱȱȱȱ*ȱȱȱȱȱ*ȱ

               WeȱhaveȱconsideredȱCarpenterȇsȱremainingȱargumentsȱandȱconcludeȱtheyȱ

areȱwithoutȱmerit.ȱȱAccordingly,ȱweȱAFFIRMȱtheȱjudgmentȱofȱtheȱdistrictȱcourt.ȱȱ

                                           FORȱTHEȱCOURT:ȱ
               ȱ     ȱ       ȱ      ȱ      CatherineȱOȇHaganȱWolfe,ȱClerkȱ

               ȱ



                                             Ȭȱ9ȱȬȱ
